Title: From Thomas Jefferson to William Branch Giles, 31 December 1795
From: Jefferson, Thomas
To: Giles, William Branch



Dear Sir
Monticello Dec. 31. 95.

Your favors of Dec. 15. and 20. came to hand by the last post. I am well pleased with the manner in which your house has testified their sense of the treaty. While their refusal to pass the original clause of the reported answer proved their condemnation of it, the contrivance to let it disappear silently respected appearances in favor of the President, who errs as other men do, but errs with integrity. Randolph seems to have hit upon the true theory of our constitution, that when a treaty is made, involving matters confided by the constitution to the three branches of the legislature conjointly, the representatives are as free as the President and Senate were to consider whether the national interests requires or forbids their giving the forms and force of law to the articles over which they have a power.—I thank you much for the pamphlet. His narrative is so straight and plain, that even those who did not know him will acquit him of the charge of bribery: those who know him had done it from the first. Tho he mistakes his own political character in the aggregate, yet he gives it to you in the detail. Thus he supposes himself a man of no party (page 97.) that his opinions not containing  any systematic adherence to party, fall sometimes on one side and sometimes on the other. (pa. 58.) Yet he gives you these facts, which shew that they fall generally on both sides, and are complete inconsistencies.
1. He never gave an opinion in the Cabinet against the rights of the people (pa. 97.) yet he advised the denunciation of the popular societies. (67)
2. He would not neglect the overtures of a commercial treaty with France (79) yet he always opposed it while atty general, and never seems to have proposed it while Secretary of state.
3. He concurs in resorting to the militia to quell the pretended insurrection in the West (81.) and proposes an augmentation from 12,500 to 15,000 to march against men at their ploughs, (pa. 80.) yet on the 5th. of Aug. he is against their marching (83. 101.) and on the 25th. of Aug. he is for it. (84.)
4. He concurs in the measure of a mission extraordinary to London (as inferred from pa. 58.) but objects to the men, to wit Hamilton and Jay (58.)
5. He was against granting commercial powers to Mr. Jay (58.) yet he besieged the doors of the Senate to procure their advice to ratify.
6. He advises the President to a ratification on the merits of the treaty (97.) but to a suspension till the provision order is repealed. (98.) The fact is that he has generally given his principles to the one party and his practice to the other; the oyster to one, the shell to the other. Unfortunately the shell was generally the lot of his friends the French and republicans, and the oyster of their antagonists. Had he been firm to the principles he professes in the year 1793. the President would have been kept from a habitual concert with the British and Antirepublican party. But at that time I do not know which R. feared most, a British fleet, or French disorganisers. Whether his conduct is to be ascribed to a superior view of things, an adherence to right without regard to party, as he pretends, or to an anxiety to trim between both, those who know his character and capacity will decide. Were parties here divided merely by a greediness for office, as in England, to take a part with either would be unworthy of a reasonable or moral man. But where the principle of difference is as substantial and as strongly pronounced as between the republicans and the Monocrats of our country I hold it as honorable to take a firm and decided part, and as immoral to pursue a middle line, as between the parties of Honest men, and Rogues, into which every country is divided.
A copy of the pamphlet came by this post to Charlottesville. I suppose we shall be able to judge soon what kind of impression it is likely to make. It has been a great treat to me, as it is a continuation of that  Cabinet history with the former part of which I was intimate. I remark in the reply of the President a small travestie of the sentiment contained in the answer of the Representatives. They acknolege that he has contributed a great share to the national happiness by his services. He thanks them for ascribing to his agency a great share of those benefits. The former keeps in view the co-operation of others towards the public good. The latter presents to view his sole-agency. At a time when there would have been less anxiety to publish to the people a strong approbation from your house, this strengthening of your expression would not have been noticed.
Our attentions have been so absorbed by the first manifestations of the sentiments of your house, that we have lost sight of our own legislature: insomuch that I do not know whether they are sitting or not. The rejection of Mr. Rutledge by the Senate is a bold thing, because they cannot pretend any objection to him but his disapprobation of the treaty. It is of course a declaration that they will recieve none but tories hereafter into any department of the government. I should not wonder if Monroe were to be recalled under the idea of his being of the partisans of France, whom the President considers as the partisans of war and confusion in his letter of July 31, and as disposed to excite them to hostile measures, or at least to unfriendly sentiments, a most infatuated blindness to the true character of the sentiments entertained in favor of France.—The bottom of my page warns me that it is time to end my commentaries on the facts you have furnished me. You would of course however wish to know the sensations here on those facts. My friendly respects to Mr. Madison to whom the next week’s dose will be directed. Adieu. Affectionately

Th: Jefferson

